 Case 2:21-mj-00017-JHR Document 21 Filed 05/03/21 Page 1 of 1                         PageID #: 38



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )       No. 2:21-mj-00017-JHR
                                                        )
NATHAN LIBBY,                                           )
                        Defendant                       )



                                     SPEEDY TRIAL ORDER


        The parties have filed a Joint Second Motion to Exclude Time Under the Speedy Trial Act,

ECF No. 20, seeking to exclude the time period between May 11, 2021, and June 10, 2021, on the

grounds that the parties wish to have an additional period of time in which to discuss the potential for

an alternate resolution to this case. The defendant waives his rights under the Speedy Trial Act.

        After full consideration of the motion and the representations contained therein, the court

hereby incorporates such representations as findings of fact. Taking into consideration the factors set

forth in 18 U.S.C. § 3161(h)(7)(B), the court can and does find that the ends of justice served by such

an enlargement of time outweigh the best interests of the public and of the defendant in a speedy trial.

        IT IS HEREBY ORDERED THAT:

        1.      The Joint Second Motion is hereby granted.

        2.      The time period between May 11, 2021, and June 10, 2021, is hereby excluded from
                calculation under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.


        SO ORDERED.

        Dated this 3rd day of May, 2021.

                                                                /s/ John H. Rich III
                                                                John H. Rich III
                                                                United States Magistrate Judge
